DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more.  As per step 1 examiner recognizes the claims include devices performing the steps.  As per step 2A the claim(s) recite(s) “obtain, via the biometric data capture device, first biometric data of an unidentified user, receive second biometric data of an identified user associated with a mobile device, wherein the second biometric data is obtained via a biometric data capture device of the mobile device, and responsive to the first biometric data corresponding to the second biometric data, cause a designation of the unidentified user as the identified user of the mobile device.” which is directed to a system regarding authenticating a user via captured biometric data from a first device and a second device.  Dependent claims further include the order of steps, the function of the system such as being used at a gaming establishment, and messages informing when authentication fails or sets a percentage for success.  While examiner recognizes the system uses at least two devices it is noted that the steps are generically recited to be directed to biometric matching which could read on facial recognition (see claim 11) which is a step that is performed as a mental process by an individual.  Specifically it is known for individuals to look at an individual and compare the individual’s face to a registered authenticated individual such as found in common documentation such as driver’s license or passports.  Therefore it must be determined if the claims include more than an automation of this mental process.  Examiner concludes that both devices capture data and/or compare against stored received data using unclaimed biometric algorithms.  Therefore specific details are lacking to distinguish from the mental process. This judicial exception is not integrated into a practical application because it is a generically claimed series of steps that can be performed as a mental process with generic devices carrying out the step.  Specifically neither device is recited with sufficient elements to distinguish over commonly found devices nor are the steps beyond the mental process of comparing a viewed information, such as a face, against a record for an authenticated user which is a commonly known process performed by individuals. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is merely comparing biometric data, such as faces, to determine an authenticated user without sufficient elements or steps claimed to provide more than the indicated judicial exemption.
As per step 2B examiner notes generic recitation of devices, processor, and memory.  Therefore the elements are generically recited and do not overcome the identified exemption.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 10-13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hildreth et al. (US Pub. No. 2015/0381614 A1 hereinafter referred to as Hildreth).
	As per claims 1 and 12, Hildreth teaches a device and method (abstract see first device communicating with second device for authentication) comprising: a biometric data capture device (Fig. 1, item 102 and paragraphs [0011], [0015], and [0027] first device captures biometric data in order to authenticate a user); a processor (Fig. 2 and paragraph [0022] first device and second device include processors and memory); and a memory device that stores a plurality of instructions that (Fig. 2 and paragraph [0022] first device and second device include processors and memory), when executed by the processor, cause the processor to: obtain, via the biometric data capture device, first biometric data of an unidentified user (Fig. 1, item 102 and paragraphs [0011], [0015], and [0027] first device captures biometric data in order to authenticate a user), receive second biometric data of an identified user associated with a mobile device (Fig. 1, item 106 and 110 and paragraphs [0017] and [0019] user is authenticated based on stored biometric data associated with the mobile device after first captured biometric data is sent to the second device), wherein the second biometric data is obtained via a biometric data capture device of the mobile device (paragraphs [0012], [0027], and [0047]-[0048] user’s biometric data is registered including storing either locally or on a server, with examiner recognizing both first and second device are intended to function interchangeably, with the devices including capture equipment to obtain the biometric data for initial registration), and responsive to the first biometric data corresponding to the second biometric data, cause a designation of the unidentified user as the identified user of the mobile device (Fig. 1, item 110 and paragraphs [0019]-[0020] user is determined to be a valid user of the second or mobile device).
	As per claims 2 and 13, Hildreth teaches a device wherein the memory device comprises a plurality of further instructions that, when executed by the processor, cause the processor to obtain the first biometric data responsive to receiving the second biometric data from the mobile device (paragraphs [0047]-[0048] first data is compared to determine a registered user of a second device which would require the second device to be registered first when comparing using a server.  Specifically the second biometric data would have to be obtained first for a proper authentication).
	As per claims 4 and 15, Hildreth teaches a device and method wherein the biometric data capture device is part of a gaming establishment device (paragraph [0067] device is used for gaming with gaming establishment being broad and can include any place wherein gaming would be allowed).
	As per claims 5 and 16, Hildreth teaches a device and method wherein the gaming establishment device comprises any of an electronic gaming machine (paragraph [0067] device is used for gaming with gaming establishment being broad and can include any place wherein gaming would be allowed) and a player tracking unit (abstract confirms user which is a form of player tracking by having a user logged in and authenticated).
	As per claims 6 and 17, Hildreth teaches a device and method wherein the biometric data capture device is part of a retail point-of-sale terminal (paragraph [0067] see point-of-sale device).
	As per claim 10, Hildreth teaches a system (abstract see first device communicating with second device for authentication) comprising: a processor (Fig. 2 and paragraph [0022] first device and second device include processors and memory); and a memory device that stores a plurality of instructions that (Fig. 2 and paragraph [0022] first device and second device include processors and memory), when executed by the processor, cause the processor to: receive, from a first device, first biometric data of an unidentified user, wherein the first biometric data is obtained via a first biometric data capture device of the first device (Fig. 1, item 102 and paragraphs [0011], [0015], and [0027] first device captures biometric data in order to authenticate a user), receive second biometric data of an identified user associated with a mobile device (Fig. 1, item 106 and 110 and paragraphs [0017] and [0019] user is authenticated based on stored biometric data associated with the mobile device after first captured biometric data is sent to the second device), wherein the mobile device is distinct (Fig. 2 separate devices) from the first device and the second biometric data is obtained via a second biometric data capture device of the mobile device (paragraphs [0012], [0027], and [0047]-[0048] user’s biometric data is registered including storing either locally or on a server, with examiner recognizing both first and second device are intended to function interchangeably, with the devices including capture equipment to obtain the biometric data for initial registration), and responsive to the first biometric data corresponding to the second biometric data, cause a designation of the unidentified user as the identified user of the mobile device (Fig. 1, item 110 and paragraphs [0019]-[0020] user is determined to be a valid user of the second or mobile device).
	As per claim 11, Hildreth teaches a system wherein at least one of: the first biometric data comprises first facial recognition data and the second biometric data comprises second facial recognition data (paragraph [0027] biometric data includes facial data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 7-8, 14,  and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth et al. (US Pub. No. 2015/0381614 A1 hereinafter referred to as Hildreth) in view of Nelson et al. (US Pub. No. 2017/0011590 A1 hereinafter referred to as Nelson).
As per claims 3 and 14, Hildreth does not teach a device or method wherein the memory device comprises a plurality of further instructions that, when executed by the processor responsive to the first biometric data corresponding to the second biometric data, cause the processor to cause the identified user of the mobile device to be automatically logged into a loyalty system from the device.  However, Nelson teaches a gaming system (abstract) comprising logging into a gaming system with a mobile device (Fig. 1 and 3A) wherein the system supports player tracking and financial operations associated with a gaming establishment (Fig. 1 and paragraphs [0011], [0124], and [0149]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Hildreth with Nelson, since Hildreth is modifiable to be used with a plurality of devices and systems (paragraph [0067] of Hildreth) which could include casino related systems in a gaming establishment thereby allowing a user to login into a system using the ease of Hildreth and insuring they are authenticated before any secure transactions or tracking.
As per claim 7 and 18, Hildreth does not teach a device or method wherein the retail point-of-sale terminal is associated with a gaming establishment (examiner note: specifically that the point-of-sale terminal is for gaming).  However, Nelson teaches a gaming system (abstract) comprising logging into a gaming system with a mobile device (Fig. 1 and 3A) wherein the system supports player tracking and financial operations associated with a gaming establishment (Fig. 1 and paragraphs [0011], [0124], and [0149]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Hildreth with Nelson, since Hildreth is modifiable to be used with a plurality of devices and systems (paragraph [0067] of Hildreth) which could include casino related systems in a gaming establishment thereby allowing a user to login into a system using the ease of Hildreth and insuring they are authenticated before any secure transactions or tracking.
	As per claim 8 and 19, Hildreth does not teach a device or method wherein the memory device comprises a plurality of further instructions that, when executed by the processor responsive to the first biometric data not corresponding to the second biometric data, cause the processor to cause data to be communicated to the mobile device, wherein the communicated data results in a mobile device application of the mobile device displaying a message that the user of the mobile device needs to identify themselves to the device.  However, Nelson teaches a gaming system (abstract) comprising logging into a gaming system with a mobile device (Fig. 1 and 3A) wherein the system supports player tracking and financial operations associated with a gaming establishment (Fig. 1 and paragraphs [0011], [0124], and [0149]) and includes an error message when authentication is failed (Fig. 2C and paragraph [0081]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Hildreth with Nelson, since Hildreth is modifiable to include a message when authentication fails on the associated devices thereby allowing users to known when this has occurred instead of being left wondering why they have failed to login and growing frustrated.
Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth et al. (US Pub. No. 2015/0381614 A1 hereinafter referred to as Hildreth) in view of Korus et al. (US Pub. No. 2017/0318014 A1 hereinafter referred to as Korus).
	As per claims 9 and 20, Hildreth does not teach a device or method wherein the first biometric data corresponds to the second biometric data responsive to a determination that at least a designated percentage of the data match, the designated percentage being less than one-hundred percent of the data matching.  However, Korus teaches a computer system for authenticating a session on a device (abstract) comprising an authentication method using biometric data wherein a percentage of matching is required (paragraph [0024] see threshold which may be exceeded and therefore is not 100%).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Hildreth with Korus, since by including a threshold of matching instead of a 100% requirement this allows for slight deviations in the data which would be expected in normal operation such as different positioning for a face and therefore allow the system to operate correctly instead of rejecting almost all valid requests.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10741020. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to a method of authentication using a first device obtaining biometric data, receiving second biometric data with a mobile device, and comparing to determine if a match occurs.  The claims different in that the current claims are broader than 10741020 with the gaming feature not included until dependents and the communication feature not being clear.  Specifically the current claims can be read as not requiring the mobile device to directly send biometric data though the claims can be read as doing the same as the 10741020 claims.  Therefore the claims are not patentably distinct.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maheshwari et al. (US Pub. No. 2019/0057390 A1) teaches a computing system wherein mobile authentication involves biometric with a percentage of matching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/24/2022